Exhibit 10.9

FIRST AMENDMENT TO THE

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

2005 NON-QUALIFIED DEFERRED COMPENSATION PLAN

This First Amendment to the Worthington Industries, Inc. Amended and Restated
2005 Non-Qualified Deferred Compensation Plan (this “Amendment”) is effective as
of the 1st day of September, 2011.

WHEREAS, Worthington Industries, Inc. (the “Company”) previously adopted the
Worthington Industries, Inc. Amended and Restated 2005 Non-Qualified Deferred
Compensation Plan (the “Post-2004 Employee Plan”); and

WHEREAS, the Post-2004 Employee Plan may be amended by the Company’s Board of
Directors (the “Board”) from time to time; and

WHEREAS, in accordance with Treasury Regulation §1.409A-1(i)(5), the Board
desires to amend Section 7.1 of the Post-2004 Employee Plan to require that any
payment to a participant upon such participant’s “Separation From Service” shall
not be made or begin until the first day of the seventh month following such
participant’s Separation From Service, regardless of whether such participant
also is a “Highest Paid Employee” (as those terms are defined in the Post-2004
Employee Plan); and

WHEREAS, the Board desires to amend Section 2.1 of the Plan to require that, if
a participant elects a fixed date as the participant’s “Deferral Date”, such
date must be at least two years after the end of the “Plan Year” (as those terms
are defined in the Post-2004 Employee Plan) with respect to which the amount
deferred would otherwise be paid; and

WHEREAS, the Board further desires to delete any references to “Retirement” from
the Post-2004 Employee Plan; and

NOW, THEREFORE, the Post-2004 Employee Plan is hereby amended as follows:

 

1.

Section 2.1 of the Post-2004 Employee Plan is hereby amended by deleting the
definitions of “Highest Paid Employees” and “Retirement”.

 

2.

Section 2.1 of the Post-2004 Employee Plan is hereby amended by deleting the
definition of “Deferral Date” in its entirety and substituting the following
therefor:

The “Deferral Date” shall mean the earliest of: (a) the date selected by the
Participant as the Participant’s Deferral Date in the Election Form, which date
(if not the Participant’s Separation From Service) must be at least one year
(two years for any Plan Year beginning after September 1, 2011) after the end of
the Bonus Period or pay period with respect to which the payment would otherwise
be made; (b) the date of the Participant’s death; or (c) in the event of a
Separation From Service, the Participant’s Separation From Service. If no
Deferral Date is



--------------------------------------------------------------------------------

selected by the Participant, the Participant shall be deemed to have selected a
Deferral Date which is the Participant’s Separation From Service.

 

3.

Section 7.1(a) of the Post-2004 Employee Plan is hereby deleted in its entirety
and the following is substituted therefor:

(a) Time of Distribution. Distribution of that portion of a Participant’s
Account or subaccount maintained with respect to the amount deferred, as the
case may be, which is not previously distributed under the terms of the Plan
shall not be made until the first day of the seventh month following the
Deferral Date.

 

4.

Section 7.5 of the Post-2004 Employee Plan is hereby deleted in its entirety and
the following is substituted therefor:

Notwithstanding any provision in this Article VII to the contrary, if the total
of the Participant’s Account under the Plan and his Account under all other
arrangements that, with this Plan, would be treated as a single nonqualified
deferred compensation plan (within the meaning of Treasury Regulation
§1.409A-1(c)(2)) is less than the limit described in Code Section 402(g)(1)(B)
for the Plan Year in which the Date of Deferral occurs, such Participant’s
Account may be distributed in a lump sum, but only if payment results in the
termination and liquidation of the Participant’s entire interest in this Plan
and all other arrangements that, along with this Plan, would be treated as a
single nonqualified deferred compensation plan (as determined under Treasury
Regulation §1.409A-1(c)(2)).

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer effective as of the date first set forth above.

 

WORTHINGTON INDUSTRIES, INC.

By:

 

      s/Dale Brinkman

Its:

 

      Vice President-Secretary

 

-2-